Exhibit 10.13

 

 

EXTENSION AGREEMENT

 

 

Bank of America, N.A.,

as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

 

Ladies and Gentlemen:

 

The undersigned hereby agrees to extend, effective April 3, 2003, its Commitment
and the Maturity Date under the Credit Agreement dated as of April 3, 2001,
among SOURCECORP, Incorporated (formerly known as F.Y.I., Incorporated), each of
the Lenders party thereto, Bank of America, N.A., as Administrative Agent, and
Banc of America Securities LLC, as sole lead arranger and sole book agent (as
the same has been amended or otherwise modified from time to time, the “Credit
Agreement”) for 364 days to April 1, 2006, pursuant to Section 2.1(d) of the
Credit Agreement.  Terms defined in the Credit Agreement are used herein as
therein defined.

 

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of Texas.  This Extension Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

WASHINGTON MUTUAL BANK

 

By:

/s/Elizabeth Records

 

Name:

Elizabeth Records

 

Title:

A.V.P. — Credit Manager

 

 

 

 

 

Agreed and Accepted:

 

SOURCECORP, INCORPORATED

 

By:

/s/Barry L. Edwards

 

Name:

Barry L. Edwards

 

Title:

EVP & CFO

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

/s/Suzanne M. Paul

 

Name:

Suzanne M. Paul

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------